Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 6, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant contends that he was absent from his work as a high voltage splicer because of "severe abdominal pains”. He admitted, however, that it was not until the third day that he called his employer to report his absences. Although claimant said that he was too ill to call in on the first day, when asked why he or a family member did not call in on the second day he replied that it "didn’t cross my mind”. Furthermore, even though he maintained that the telephone number of the job site where he was working was unlisted, he admitted that he telephoned the home office on the third day of his absence and obtained the job site number. Given these facts, there is substantial evidence to support the conclusion by the Unemployment Insurance Appeal Board that claimant’s "failure to at least telephone the employer, constituted] misconduct” sufficient to warrant his disqualification from receiving unemployment insurance benefits (see, Matter of Michelfelder [Ross], 80 AD2d 969). In upholding the Board’s decision, we *662note that unauthorized absences from work have been held to constitute misconduct (see, Matter of Rossano [Levine], 52 AD2d 1006; Matter of Cicci [Levine] 52 AD2d 705) and that claimant’s actions could be viewed as violating a standard of behavior that the employer had a reasonable right to expect from an employee (see, Matter of Punter [Ross] 43 NY2d 743). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Weiss, P. J., Mikoll, Crew III, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.